Judge Owslev
delivered the opinion.
This was a traverse under the law regulating writs of forcible entries.
The appellee sued, out from a justice of the peace, a warrant against the appellant for a forcible entry. A jury was summoned and an inquest found for the appellant. The inquest was traversed by the appellee, and issue being thereto joined, a jury was called in the circuit court. The jury returned a verdict for the appellee, and the court *499rendered judgment against the appellant for costs. Prom that judgment an appeal was granted to this court.
ment for'cost alone,
We are of opinion the appeal was improvidently granted. If there had been judgment of restitution given, it might have been regular to grant the appeal. For as possession is evidence of title, the judgment might then be s; id prima facie to relate to a freehold; and whenever the judgment relates to a freehold, an appeal may be regularly granted. But the court, in this case, rendered no judg-merit of restitution; the only judgment given was for cost, and there is no law authorising an appeal from a judgment for cost only.
The appeal must therefore be dismissed with cost.